Citation Nr: 9929358	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability, currently considered 20 percent 
disabling less a 10 percent reduction for the degree of 
disability that pre-existed service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The veteran testified at hearings before an RO hearing 
officer in March 1997 and before the undersigned Member of 
the Board in July 1999.  Transcripts of both hearings are of 
record.  At the July 1999 hearing, the veteran submitted a 
letter from a private physician not previously of record, 
along with a letter whereby the veteran waived his right to 
have this evidence reviewed by the agency of local 
jurisdiction prior to review by the Board.  See 38 C.F.R. § 
20.1304(c) (1998).

Based upon the veteran's statements and testimony, it appears 
that the veteran is raising the issue of entitlement to 
vocational rehabilitation benefits.  This matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  By a rating dated in March 1977 the RO established 
service connection for internal derangement of the right 
knee; the RO held that the right knee disability was 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5257 less a 10 percent deduction for the degree of disability 
that pre-existed service.

3.  The veteran's right knee disability is manifested by no 
more than moderate subluxation or lateral instability.

4.  The veteran's right knee disability is also manifested by 
X-ray evidence of arthritis and pain which are productive of 
functional impairment and preclude employment requiring 
prolonged standing.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for right knee disability based upon recurrent 
subluxation or lateral instability, less a 10 percent 
deduction reflecting the degree of disability pre-existing 
service, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.322(a), 4.71a, Diagnostic Code 5257 
(1998).

2.  The criteria for a separate rating of 10 percent for 
right knee disability based upon arthritis and painful motion 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records reflect that the veteran 
suffered a pre-service automobile/pedestrian accident in 
October 1972 in which he sustained bilateral closed femur 
fractures at the junction of the middle and distal thirds.  
Treatment for the pre-service accident included fifty four 
days of traction, after which nine months of bilateral hip 
spica was applied.  Service examiners opined that the veteran 
recovered "quite well" and had a sold union of the 
fractures without any difficulty.  At his September 1974 
induction examination, the physician opined that the 
residuals of the pre-service injury were not disabling.

The veteran began active service on September 26, 1974.  He 
presented to the base clinic in October 1974 with complaints 
of pain and stiffness in his right knee.  It was reported 
that this was the result of massive crushing injury sustained 
in an automobile accident three years ago.  There was slight 
limitation of motion of the veteran's right knee, atrophy of 
the medial aspect of the right thigh, and slight ligamentous 
laxity of the right knee.  Diagnoses included ligamentous 
laxity of the right knee with mild limitation of motion on 
flexion.

In December 1975, the veteran suffered an in-service injury 
to his right knee when he jumped from a service motor-pool 
vehicle and hyperextended his right knee.  Initial diagnosis 
for the in-service knee injury was a possible torn meniscus, 
and the veteran was placed on temporary profile for two 
weeks.  The veteran was seen again and placed on permanent 
profile of no crawling, stooping, jumping, running, marching, 
or standing for long periods, and no strenuous activity.

A Medical Board examination in October 1976 revealed the 
veteran's right knee had approximately 1+ to 2+ medial 
collateral laxity at 30 degrees flexion, with no laxity at 
full extension.  There was no anterior-posterior instability, 
and no effusion was found.  McMurray's Test was positive and 
was noted as painful, appearing to be at the posterior medial 
joint line.  Diagnosis was "internal derangement, right 
knee, moderate, [existing prior to service], service 
aggravated."  The Medical Board recommended that the veteran 
should be found unfit for active duty and should be separated 
from service.  

In December 1976, a Physical Examination Board (PEB) 
concurred with the Medical Board's diagnosis and its finding 
that the veteran had a pre-existing right knee injury.  The 
PEB agreed that the veteran's functional limitations in 
maintaining stability in his right knee made him "unfit to 
perform the duties required of a private first class in the 
MOS of a field artillery crewman," and recommended that he 
be separated from service.  The PEB found that the veteran's 
disability should be rated as 20 percent disabling and should 
be reduced by 10 percent to reflect the veteran's knee injury 
that existed prior to service.  Thus, the PEB's findings 
resulted in a recommended net disability rating of 10 
percent.

In February 1977, the veteran filed a claim for compensation 
for injuries to both knees.  In a March 1977 decision, the RO 
granted service connection for internal derangement of the 
right knee.  Said disability was evaluated as 20 percent dis-
abling under Diagnostic Code 5257, with a 10 percent 
deduction for the degree of disability at the time of the 
veteran's entrance into service.  The same decision denied 
the veteran's claim for a left knee disability, as the 
evidence was found insufficient to establish that his left 
knee disorder, which also pre-existed service, was aggravated 
thereby.  

In October 1995, the veteran filed a request for an increased 
evaluation of his service-connected right knee disability, 
reporting that his right knee had been operated on in April 
1995, and that "now I am having trouble standing . . . ."

VA outpatient records were obtained from VA Medical Center, 
Denver, which reflect treatment the veteran received between 
April and September 1995.  Outpatient records reflect that an 
arthroscopy was performed on April 7, 1995, after the veteran 
presented with complaints of shooting pain in his right knee 
that had persisted over a period of two years, and complained 
that his right knee frequently gave out.  Initial impression 
prior to arthroscopy was torn right medial meniscus with no 
effusion or edema, mild crepitus, positive anterior drawer 
sign, and tenderness, medial joint ridge and posterior.  
Arthroscopic surgery repaired what the examiner described as 
a large "bucket handle" medial meniscal tear.

A September 1995 VA outpatient record reflects that the 
veteran presented with complaints of continued pain 
associated with activity in addition to occasional swelling.  
The veteran told the examiner that he "can't get work due to 
the knee."  Physical examination revealed neither effusion 
nor ligament laxity.  The right knee had a full range of 
motion; it was tender over the medial joint line; and 
McMurray's test was positive.  Assessment was residual right 
knee pain, status post arthroscopy.

The veteran was afforded VA examination on December 5, 1995.  
The VA physician noted that the veteran's claims folder was 
not available for review.  The veteran reported his history 
of hyperextending his knee in 1976.  He told the physician 
that his right knee had been "bothering him gradually" over 
the years, and that the pain increased when he stood for more 
than two hours.  He stated that he falls down if he keeps 
"pushing it," and that he cannot walk fast or run anymore 
due to increased pain.  The veteran also reported that he was 
a welder/machinist but was laid off from work in January 1995 
and had been unemployed ever since.  Physical examination 
revealed a right knee range of motion from zero to 120 
degrees, extension to flexion.  Some tenderness over the 
medial meniscus area was noted, but no tenderness on 
patellofemoral compression was found.  Strength appeared to 
be normal and ligaments were stable on valgus and varus 
stress.  Anterior drawer sign was negative.  The veteran's 
gait was assisted with a cane in his left hand.  Diagnoses 
were history of injury, with internal derangement of the 
right knee; status post arthroscopic surgery; residuals of 
well healed scars; no significant degenerative change on X-
ray; limited motion and discomfort as described.

In April 1996, the RO denied the veteran's claim, finding 
that the evidence of record did not warrant an increased 
evaluation for his right knee disability.  The veteran 
initiated the instant appeal in January 1997.

After his appeal was initiated, the RO obtained additional VA 
outpatient records which reflect that the veteran presented 
for follow-up treatment in December 1995 and June 1996.  
Outpatient examination on December 18, 1995, revealed right 
knee effusion, and positive laxity of medial femur/tibial 
space with flexion/extension.  The right knee was found 
positive for full range of motion, with tenderness found on 
the medial joint line.  Assessment was right knee 
pain/laxity, status post arthroscopy with medial 
meniscectomy, and degenerative joint disease on medial tibial 
plateau.  In June 1996 the range of motion of the veteran's 
right knee was from zero to 130 degrees.  The VA examiner 
noted in the June 1996 report that the veteran "needs 
retraining as current occupation too strenuous for current 
status of knee."

At the March 1997 hearing before the RO, the veteran 
testified that he continued to experience pain if he was on 
his feet for "more than . . . a couple hours . . ." or when 
he stood in a stationary position.  He testified about his 
arthroscopic surgery, and stated that he had been laid off 
two weeks before that time along with other fellow employees.  
The veteran testified as to his belief that that his right 
knee disability had affected his productivity, and that that 
was a factor in losing his job.

The RO issued a supplemental statement of case in May 1997 
which noted that the medical "reports clearly indicate that 
the overall level of impairment, before deducting the pre-
service 10 percent, is most consistent with the criteria for 
a 20 percent evaluation based on 'moderate' impairment."  
The RO held, however, that in order for the veteran's right 
knee disability to warrant a 20 percent disability rating, 
the evidence would have show that the veteran's disability 
actually warranted a 30 percent evaluation, which would then 
be reduced by 10 percent in consideration of the pre-existing 
right knee injury.  Thus, as the evidence of record did not 
establish that the veteran's service-connected disability 
warranted a 30 percent evaluation under any applicable 
diagnostic code, the previous grant of 10 percent evaluation 
was continued. 

In April 1997, the veteran filed an application for increased 
compensation based on unemployability (VA Form 21-8940).  In 
support of this application, the veteran's former employer 
submitted information showing that the veteran had been 
working as a "machinist (mill operator)," and that the 
veteran's employment was terminated due to low productivity.  
The RO scheduled a VA examination pursuant to the veteran's 
application, and requested that the examiner describe what 
types of employment activity would be limited because of the 
veteran's right knee disability, and whether or not sedentary 
employment would be feasible. 

The veteran presented for VA examination in June 1997.  He 
reported that he had not worked as a machinist since April 
1995, when he lost his job because he was not as productive 
as coworkers due to his impaired weight lifting ability.  The 
veteran stated that he had participated in post-operative 
physical therapy which resulted in a decrease of symptoms.  
He complained of pain that occurred if he stood for more than 
twenty to thirty minutes at a time, and stated that his knee 
hurts every day, becoming progressively worse if he does not 
sit.  He reported experiencing sharp pain after walking one 
half block, and that his knee would feel rubbery, as if it 
might buckle if he did not sit.  Regarding employability, the 
veteran opined that he would be able to work if he could do 
so while sitting.

Objective examination of the veteran's right knee in June 
1997 revealed a full range of motion, zero to 140 degrees.  
Scars were found on the veteran's thighs bilaterally, noted 
to be residuals of the fractured femurs the veteran suffered 
in the pre-service accident.  There was mild atrophy of the 
right calf and slight adherence of the overlying skin tissue 
over the medial meniscus.  Anterior drawer sign, McMurray's 
sign, and Lachman's were negative.  The veteran had stable 
medial and lateral collateral ligaments, and there was no 
evidence for chondromalacia of the patella.  His pulses and 
reflexes were 2+ and symmetrical.  Diagnosis was a history of 
a hyperextension injury and subsequent arthroscopy to repair 
a medial meniscus with residuals and sequelae of:  (1) 
discomfort as described; (2) loss of employment as a machines 
as described; (3) mild right calf atrophy; and (4) radio-
graphic evidence of mild degenerative changes of the right 
knee and "an old healed fracture of the distal femur."

Regarding the veteran's employability, the VA physician 
opined that the veteran would be able to work in a sedentary 
position that did not require prolonged weightbearing of more 
than thirty minutes at a time.  The examiner noted that the 
veteran may benefit from a vocational rehabilitation program 
in which he could be trained to perform a job requiring less 
weightbearing.

In September 1997 statement the veteran reported that he had 
found a job "that I am able to do," and withdrew his claim 
for benefits based on unemployability.

At the July 1999 travel board hearing, the veteran testified 
that he was currently self-employed as a soap salesman and 
pressure washer repairman, and that he still did "a little 
welding . . . fixing, repairing mufflers," working out of a 
friend's garage.  The veteran testified that on a good day, 
he can stand for "just over an hour, an hour and a half" 
without having to sit; sometimes, he stated, "30 minutes, 
and I need a rest period."  He reiterated that if he 
"continue[s] to push it, then the knee will give out."  He 
stated that after walking around the block, his knee would 
hurt and he would have to sit.  The veteran testified that 
his knee "click[ed] and swelled up" in the morning.  He 
would self-medicate with Aleve; the swelling would go down; 
and then "I'm able to . . . somewhat function."  The 
veteran reported that he could bend his knee far enough "to 
even touch my heel to my rear end, if I force it that far," 
but that bending it with just the muscle itself was limited 
to "maybe 50 or 60 degrees . . . ."  When asked if the 
movement from zero to 140 degrees was pain free, the veteran 
answered "no."  He testified that he experienced pain if he 
bent his knee in "more than just a regular sitting 
position."  When answering questions regarding the stability 
of his right knee, the veteran stated that he has to be 
careful when he walks, because "if I pivot my body on my 
right knee, it'll pop and go out."

At his July 1999 hearing, the veteran submitted a letter 
written by a private physician, J. Miller, M.D.  Dr. Miller 
noted the veteran's history of a "damaged knee," and 
reported that his examination of the veteran in June 1998 
revealed "an inflamed joint, as well as varicosities that 
were inflamed."  Some mild swelling was noted.  Dr. Miller 
treated the veteran with a locally injected anti-
inflammatory, and opined that the veteran's inflamed knee 
"was clearly . . . related to his previous injury."


Legal Criteria.  Under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations, mandating an evaluation of the complete medical 
history of the veteran's claimed disability, operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); 
Schafrath, 1 Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (1998); where there is a question 
as to which or two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7 
(1998); and evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disability upon 
the person's ordinary activity, 38 C.F.R. § 4.10 (1998); 
Schafrath, 1 Vet. App. 589.  In any case, with particular 
regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the regula-
tions do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994). 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1998).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1998).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognized actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(1998).

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1998).

38 C.F.R. § 4.71, Plate II (1998), reflects that normal 
flexion and extension of the knee is from 0 to 140 degrees.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 
5003, which provides for the presence of arthritis due to 
trauma, and 5257 which provides for instability.  General 
Counsel stated that when a knee disorder is already rated 
under DC 5257 based upon instability of the knee, the veteran 
may also be entitled to a separate rating for arthritis if 
the veteran has limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or DC 5261 (extension limited 
to 5 degrees or more).  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  General Counsel in VAOGCPREC 9-98 held that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriated diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pertinent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45.

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  If the degree 
of disability at the time of entrance into service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 3.322(a).


Analysis.  As noted above, in the March 1977 decision the RO 
granted service connection for a right knee disability under 
Diagnostic Code 5257.  The RO held that the right knee 
disability met the criteria for a disability rating of 20 
percent but reduced this rating by 10 percent to reflect the 
degree of the veteran's pre-existing knee disability.  The 
veteran was notified of the grant of a 10 percent rating and 
did not appeal.  Thus, said rating decision became final 
pursuant to applicable VA law and regulations.  38 U.S.C.A. 
§ 4005(c) (West 1976); 38 C.F.R. § 19.153 (1976).  

Initially, the Board finds it appropriate to address the 
statements made by the veteran and his representative during 
the July 1999 hearing to the effect that it was improper to 
deduct 10 percent from the veteran's disability rating.  It 
was argued that the pre-service injury resulted in fractures 
of the veteran's femur, not the right knee, and that this 
injury did not result in any ascertainable right knee 
disability.

The service medical records reflect that the veteran was seen 
for complaints of pain and stiffness in his right knee 
shortly after he began military service.  It was specifically 
noted that the veteran's right knee problems were due to a 
massive crushing injury sustained in an automobile accident 
prior to service.  There was slight limitation of motion of 
the veteran's right knee, atrophy of the medial aspect of the 
right thigh, and slight ligamentous laxity of the right knee.  
Diagnoses included ligamentous laxity of the right knee with 
mild limitation of motion on flexion.  While the veteran 
later hyperextended his right knee during service, service 
physicians determined that the veteran had had a right knee 
disorder that existed prior to service.  The PEB found that 
the veteran's disability should be rated as 20 percent 
disabling and should be reduced by 10 percent to reflect the 
veteran's knee injury that existed prior to service.  Thus, 
the PEB's findings resulted in a recommended net disability 
rating of 10 percent.  The March 1977 decision of the RO 
resulted in a similar determination.

As noted above, the veteran was notified of the March 1977 
decision and he did not appeal.  Thus, said rating decision 
became final.  The Board has no authority to reverse or amend 
a final RO decision in the absence of clear and unmistakable 
error (CUE).  See 38 C.F.R. §§ 3.104, 3.105.  For CUE to 
exist:  

(1) "Either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (affirmed 
Court's interpretation of § 3.105).  "Even where the premise 
of error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable." Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993). 

The record here reflects that the veteran has not filed a 
formal claim of CUE; the RO has not made any formal findings 
regarding said issue; and thus that issue is not now within 
the jurisdiction of the Board.  38 C.F.R. § 3.151(a).  The 
allegations that the March 1977 rating decision improperly 
deducted 10 percent from the rating for the veteran's right 
knee disability are not sufficient to raise a valid claim of 
CUE.  Fugo, 6 Vet. App. at 43.

In regard to the veteran's claim for an increased disability 
rating, it must be noted that such a claim is regarded as a 
new claim and is subject to the well-groundedness 
requirement.  Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, the 
veteran need only submit competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Id. at 631-632; Jones v. Brown, 7 Vet. App. 134, 
138 (1994).  The veteran has asserted that his service-
connected right knee disability is more disabling than 
contemplated by the current evaluation, and thus the Board 
finds that the his claim of increasing severity of said 
disability establishes a well-grounded claim for an increased 
evaluation.  See Proscelle, 2 Vet. App. at 631.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.

As noted, the RO has determined that the veteran's right knee 
disability meets the criteria for a 20 percent rating under 
Diagnostic Code 5257, which contemplates moderate recurrent 
subluxation or lateral instability, and reduced the 
evaluation by 10 percent so as to reflect the degree of knee 
disability existing prior to service.  As outlined above, the 
evidence reflects that the veteran suffers from moderate 
instability in his right knee.  Thus, the record supports the 
RO's decision to rate the veteran's right knee disability 
pursuant to Diagnostic Code 5257.

The Board concludes that the totality of evidence, including 
the veteran's competent and credible statements, establishes 
that his right knee disability does not warrant a disability 
rating in excess of 20 percent under Diagnostic Code 5257.  
The Board concurs with the RO's May 1997 supplemental 
statement of case, where it was found that the evidence of 
record "clearly indicate[s] that the overall level of 
impairment, before deducting the pre-service 10 percent, is 
most consistent with the criteria for a 20 percent evaluation 
based on 'moderate' impairment."  VA examinations in 1995 
and 1997 were negative for findings establishing that the 
veteran suffers from a right knee instability or subluxation 
that could be considered "severe."

Additionally, the Board finds that the 1995 and 1997 VA 
examinations, along with VA outpatient records, do not show a 
limitation in the range of motion of the veteran's right leg 
that would warrant a compensable disability rating under 
Diagnostic Code 5260 and/or 5261.

However, this does not end the Board's inquiry.  VA General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 
5003, which provides for the presence of arthritis, and 5257 
which provides for instability.  As noted above, when a knee 
disorder is already rated under DC 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating if the veteran's knee disability is also 
manifest by arthritis and painful motion.  The provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for arthritis.  In applying sections 
4.40, 4.45, and 4.59, the Board must consider the veteran's 
functional loss and clearly explain what role pain plays in 
the rating decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 
(1997).  See also Quarles v. Derwinski, 3 Vet. App. 129, 140 
(1992) (section 4.45 requires analysis of effect of pain on 
the disability).  The functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath, 1 Vet. App. at 592.  Under section 
4.59, painful motion is considered limited motion even though 
a range of motion is possible beyond the point when pain sets 
in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Arthritis of the right knee has been established by X-ray 
evidence.  Outpatient examination in December 1995 revealed 
degenerative joint disease and X-rays taken during the June 
1997 VA examination revealed degenerative changes.  The 
veteran's testimony and statements constitute competent 
evidence as to the effect his right knee pain has on his 
ability to function and establish that pain precludes his 
ability to do work which requires prolonged standing.  The 
veteran testified that his inability to perform prolonged 
weightbearing has been detrimental to his finding and 
maintaining employment.  Thus, the Board concludes that the 
requirements for a separate rating of 10 percent for the 
veteran's right knee disability are met based upon arthritis 
and functional impairment due to pain.  See 38 C.F.R. § 4.59, 
Diagnostic Code 5003, and VAOGCPREC 9-98.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis which permits an evaluation 
in excess of 20 percent under Diagnostic Code 5257, less the 
10 percent reduction to reflect the veteran's pre-existing 
right knee injury.  Specifically, the medical findings do not 
demonstrate that the degree of impairment resulting from the 
veteran's right knee disability meets or more nearly 
approximates the criteria for a disability rating in excess 
of the 20 percent already assigned under Diagnostic Code 
5257, less the 10 percent reduction to reflect the veteran's 
pre-existing right knee injury.  The veteran's right knee 
disability does, however, warrant a separate evaluation of 10 
percent under Diagnostic Code 5003 and 38 C.F.R. § 4.59.

Finally, the Board notes that the RO, in a February 1998 
rating decision, determined that an increased rating on an 
extraschedular basis was not warranted.  In exceptional cases 
where the schedular evaluation is found to be inadequate, 
pursuant to 38 C.F.R. § 3.321(b)(1) the Under Secretary for 
Benefits may approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is:  

A finding that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the regular 
schedular standards. 

38 U.S.C.A. § 3.321(b)(1).  The Board concurs with the 
decision of the RO that the evidence does not reflect that 
the right knee disorder required frequent hospitalizations, 
or that it has markedly interfered with his employment.  The 
record does not reflect an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  Accordingly, referral for 
extra-schedular consideration is not warranted.


ORDER

A disability rating under Diagnostic Code 5257 in excess of 
20 percent, less a 10 percent reduction for the degree of 
disability that pre-existed service, is denied.

A separate disability rating of 10 percent under 38 C.F.R. 
§ 4.59 and Diagnostic Code 5003 is granted, subject to VA law 
and regulations governing the payment of monetary awards.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

